PER CURIAM.
Appellant seeks review of the trial court’s order summarily denying his rule 3.800(a) motion for correction of sentence. Treating appellant’s letter filed May 18, 1992, as his initial brief, we conclude, based on McCall v. State, 583 So.2d 411 (Fla. 4th DCA 1991), jurisdiction accepted, 593 So.2d 1052 (Fla.1992), that appellant has failed to demonstrate a preliminary basis for reversal. Accordingly, we summarily affirm the trial court’s order pursuant to Florida Rule of Appellate Procedure 9.315. We also deny appellant’s request for appointment of appellate counsel to represent him.
DELL and POLEN, JJ., concur.
WARNER, J., concurs specially with opinion.